DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 37, 39 and 41-42 have been amended, claims 27-36, 38 and 43-51 have been canceled, and new claims 52-65 have been added as requested in the amendment filed July 21, 2022.  Following the amendment, claims 37, 39-42 and 52-65 are pending in the present application.

2.	Claims 37, 39-42 and 52-65 are under examination in the current application.

Withdrawn Claim Rejections
3.	Any objection or rejection of record pertaining to any of canceled claims 27-36, 38 or 43-51 are rendered moot by applicant’s amendment.

4.	The rejection of claims 37 and 40-42 under 35 U.S.C. 103 as being unpatentable over Gygi et al. (US 2006/0148093 A1), Memo et al. (US 2018/0057572 A1), Meek et al. (2009) and DeHart et al. (2014), as set forth at section 8 of the 03/21/2022 Office action, has been withdrawn in view of Applicant’s claim amendments. In particular, the cited prior art references do not teach or suggest treating a subject indicated to have particular post-translation modifications (PTMs) to p53 protein as now required by claim 37, as well as by the other independent claims.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 37, 39-42 and 52-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The rejection is maintained for reasons of record for claims 37 and 39-42 and is further applied to new claims 52-65 as discussed below.
	The basis of this rejection has been set forth previously (see section 9 of the 03/21/2022 Office action) and therefore will not be fully reiterated here.
As amended, the claim(s) recite(s) a method of testing for the presence of a neurodegenerative disease (claim 37); identifying the presence of Alzheimer's disease (AD) in a subject (claim 39); identifying the presence of mild cognitive impairment in a subject (claim 52); identifying the presence of cognitive decline leading to Alzheimer's disease in an asymptomatic subject (claim 53); identifying the presence of mild cognitive impairment with a prognosis of cognitive decline to AD in a subject (claim 54); identifying the presence of Fronto-temporal dementia in a subject (claim 55); identifying the presence of Lewy body dementia in a subject (claim 56); and identifying the presence of Vascular dementia in a subject (claim 57); wherein each of the methods also recites “and treating the subject” following identifying at least two post-translational modifications (PTMs) in the region of amino acids 1-371 of the p53 protein (U-p53), wherein the presence of the at least two PTMs is indicative that the subject has the disease or impairment. Thus, the claimed methods are directed to the natural correlation between the presence of certain biomarkers (PTMs) and the presence of a cognitive impairment or neurodegenerative disease, which is a natural phenomenon.
Even though the claims recite “treating a subject”, this judicial exception is not integrated into a practical application because the treatment limitation is not particular, and instead is merely instructions to “apply” the exception in a generic way. See MPEP 2106.04(d)(2)(a) and 2106.05(f).  
And as discussed previously, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the determination of PTMs within the U-p53 protein in relation to pathology or disease was well understood, routine and conventional in the art at the time of invention. Prior art references evidencing this assertion (Meek et al. (2009); DeHart et al. (2014); and Doll et al. (2015)) were discussed in the previous office action. 
Accordingly, when all of the claim elements are considered, both individually and in combination, the claims as a whole still do not amount to significantly more than the judicial exception.
Response to Arguments
6.	In the response filed July 21, 2022, Applicant asserts that the independent claims have been amended to recite a step of treating the subject identified by the method. Applicant submits that one of skill in the art would “immediately appreciate that the sole useful and practical purpose of identifying a neurodegenerative disease in a person is for purposes of treatment by a medical professional”, and it is “within the purview of a medical professional to determine and implement treatment for a recited neurodegenerative disease or status.”
7.	Applicant’s arguments and claim amendments have been considered but are not persuasive. As was noted in applicant’s response, the appreciable usefulness of the claimed invention, as recognized by one of ordinary skill in the art at the time of filing, is solely or practically treatment.  However, as discussed above, the treatment limitation now recited in the claims is not particular, and amounts to the mere instructions to apply the judicial exception in a generic way, i.e., it encompasses all forms of treatment and applications of the judicial exception.  The judicial exception thus is not integrated into a practical application. Therefore, the claims are not patent eligible and rejection is maintained.

Conclusion
8.	No claims are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649